Citation Nr: 1216189	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  04-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to August 4, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to August 4, 2009.  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 and June 2004 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims were previously denied by the Board in May 2006 and May 2008.  The Veteran appealed these decisions to the United States Court of Appeals for Veterans Claims (Court), and by Orders dated in October 2007 and April 2009, the Court remanded the claims to the Board for compliance with the instructions in the parties' joint motion for remand.  

In a March 2010 decision, the Board granted the claim for an increased disability evaluation, and TDIU benefits, effective as of August 4, 2009.  The claims were denied prior to August 4, 2009.  The Veteran appealed the part of the decision denying his benefits prior to August 4, 2009 to the Court, and in a September 2011 decision, the Court vacated the Board's March 2010 decision and remanded these issues back to the Board.  


FINDINGS OF FACT

1.  Since filing his claim, the Veteran's PTSD has been manifested by occupational and social deficiencies due to symptomatology such as suicidal ideation, panic attacks, impaired impulse control, decreased motivation and mood, and an inability to establish and maintain effective relationships; it has not been manifested by total occupational and social impairment at any time during the pendency of this claim.  

2.  The Veteran's PTSD has resulted in an inability to obtain or maintain substantially gainful employment since the receipt of his claim in March 2000.  



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial disability evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for establishing entitlement to TDIU benefits prior to August 4, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

The Veteran's increased disability rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

Regarding the Veteran's claim of entitlement to TDIU benefits, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in February 2003, May 2004 and May 2005, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  A number of private medical evaluations and medical opinions have also been incorporated into the evidence of record.  VA also made numerous attempts to obtain the Veteran's Social Security Administration (SSA) records, but in August 2011, the Veteran informed VA that he did not have copies of these records and that he desired VA to proceed with his claim based on the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities.  
A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 20 to 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

Scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).



Relevant Facts

The first psychiatric treatment of record is a March 2000 VA treatment record demonstrating that the Veteran was seen with complaints of decreased motivation and concentration, depressed feelings, and frequent nightmares.  The intake examination revealed no suicidal or homicidal ideation or any hallucinations or delusions.  The Veteran was also found to have good insight and judgment.  However, the Veteran also described increased isolation and withdrawal, and described easy anger and agitation over benign issues.  He felt that he was not able to keep a job or socialize and he noted not being employed since 1990 due to trouble with getting along with others.  The Veteran was diagnosed with PTSD at this time and a GAF score of 55 was assigned.  

Subsequent treatment records from April 2000 through July 2000 revealed additional symptomatology, including history of episodic violence, self-isolation and some panic.  In April 2000, the Veteran reported that he avoided crowds.  He denied suicidal or homicidal thoughts at this time and his judgment and insight were noted to not be impaired.  A GAF score of 55 was assigned at this time.  In July 2000, it was noted that the Veteran had a lack of motivation to work.  The Veteran continued to deny suicidal or homicidal thoughts, and his judgment and insight were noted to be good.  A GAF score of 55 was assigned at this time.  

Subsequent treatment records demonstrate that the Veteran has suffered from alcohol dependence.  The Veteran has reported losing jobs due to absences from hangovers.  He also described an episode of homicidal ideation related to an incident where, after breaking up with his long-term girlfriend, he learned she was dating another individual.  The Veteran reported going to her house while drunk with a gun and making threatening remarks.  He was arrested for assault with a deadly weapon, but these charges were dropped when no weapon was found.  The Veteran reported remaining sober since this time and denied any further legal entanglements.  A record dated April 2002 notes that insight and judgment were only fair and assigned a GAF score of 50.  The Veteran reported that he had a falling out with his girlfriend some three months earlier and that he moved out and was living on his own.  The Veteran also reported losing a job in just three months following his separation from active duty because he had poor attendance due to hangovers.  He reported only doing odd jobs since then.  A September 2002 record notes that the Veteran was currently living with his girlfriend and her two children in a mobile home.  The Veteran reported disturbed sleep and panic with passive thoughts of suicide.  He also indicated that he would avoid crowds.  

The Veteran began a month long PTSD Domiciliary Program in October 2002.  His admission assessment revealed that the Veteran was unemployed since reportedly 1991.  The Veteran denied any suicidal or homicidal ideation or any delusions or hallucinations.  He was alert and cooperative with a constricted affect.  The Veteran was noted to have weaknesses including lack of patience, depression and anger.  The initial functional assessment at this time revealed level 3 symptoms, indicative of mildly impaired functioning, which the treatment notes explain entails fully possessing skills and behaviors with occasional prompting and/or verbal reminders.  The records reveal that the Veteran attended all group and individual therapy sessions and he successfully completed the program.  

The record contains a December 2002 treatment note prepared following the Veteran's discharge from the Domiciliary Program.  The Veteran reported having continued difficulties socializing with others and that he isolated himself more now that he was out of the low stress environment of the program.  The Veteran was noted to be casually dressed with fair hygiene.  His speech had a normal rate and rhythm and his affect and mood were congruent.  The Veteran denied any suicidal or homicidal ideations, as well as any hallucinations.  The Veteran was also noted to be anxious with a reduced frequency of panic.  The examiner concluded that the Veteran's judgment and insight were not impaired, but a GAF score of 45 was assigned at this time.  A February 2003 psychiatry note indicates that the Veteran lived in a mobile home with his girlfriend and her two children for the past 8 years.  The Veteran reported that his family members were getting adjusted with his problem.  A GAF score of 45 was again assigned.  

The Veteran was afforded a VA examination for his PTSD in February 2003.  The Veteran reported having nightmares occurring approximately three times per week with his medication.  The Veteran reported having very limited social interactions and that he tried to stay away from others and that he was bothered by crowds.  The Veteran reported that he last worked in 1991 because he had difficulty interacting with his employer, customers, and others.  Examination revealed the Veteran to have fair memory and concentration.  His speech was found to be normal and his insight and judgment were good.  The Veteran reported having hallucinations in the past, but there was no objective evidence of psychosis at the time of examination.  The Veteran also reported a history of suicidal ideation when he broke up with his girlfriend, but there was no history of any actual attempt.  The Veteran reported that he broke up with his most recent girlfriend approximately one year earlier because she could no longer handle his negativism and depression.  He also reported that while he was devoted to his children, they were afraid of him.  He also indicated that he was recently arrested after approaching his ex-girlfriend's new boyfriend with a weapon and threatening to kill him.  His affect was found to be anxious, his memory fair and his mood was more congruent with anxious rather than depressed.  The Veteran also reported panic attacks occurring once every several months now that he was on medication.  The examiner assigned a GAF score of 52, which is illustrative of moderate difficulty in social, occupational, or school functioning.  

The Veteran underwent an additional VA PTSD examination in May 2004.  The Veteran reported waking up with nightmares 3 to 4 times per night with panic attacks.  It was noted that the Veteran continued to live by himself and that he had not worked at all in the past twelve months because he could not get along with people and cannot tolerate authority.  He also shopped at a small Mennonite store to avoid going into town and seeing large crowds.  The Veteran denied any suicidal or homicidal ideation, and it was noted that he had no history of assaultiveness or violence.  The Board questions the reliability of this assertion, however, as prior medical records do suggest a history of violent behavior.  The examiner concluded that the Veteran's overall condition had not changed significantly since February 2003, and that he continued to maintain routine responsibilities of self-care.  It was also noted that he had a minimal but active family role and that his social and interpersonal relationships were poor.  

Upon examination, the Veteran was found to have a blunted affect with a congruent mood.  Thought processes were normal with no impairment and there was no evidence of delusions or hallucinations.  The Veteran was noted to be able to maintain minimal personal hygiene.  He was fully oriented in all spheres with no memory impairment.  There was also no evidence of obsessive or ritualistic behavior, impaired speech, or impaired impulse control.  Sleep impairment was noted, however, as well as panic attacks.  Diagnoses of PTSD and alcohol abuse were assigned and a GAF score of 51 was assigned at this time.  The examiner concluded that the Veteran was able to handle his finances and was not individually unemployable due to his PTSD symptoms.  The examiner opined that the Veteran chose not to try to adjust to employment situations, and that he could be employed if he so desired.  

The Veteran was also afforded a general VA medical examination in May 2004.  The Veteran reported that he had not worked since 1991 when he was a marine mechanic.  He indicated that he had to quit working due to his inability to be around people or to tolerate people telling him what to do.  The Veteran also reported being divorced with a poor social life.  The examiner noted that the Veteran filled his days with working in his small garden and doing light household chores.  The Veteran's children also visited him on the weekends.  

The record demonstrates that the Veteran continued to seek VA treatment for his psychiatric disorder.  According to a June 2004 psychiatric treatment note, the Veteran reported getting angry and not liking to be around people.  However, he continued to have a relationship with his children.  The Veteran denied suicidal or homicidal ideations.  He also denied visual hallucinations but reported hearing voices at night calling his name or a radio playing even though it was not turned on.  Thought processes were found to be logical and his judgment and insight were fair.  His memory was intact.  A GAF score of 42 was assigned at this time, which is illustrative of serious impairment in social, occupational or school functioning.  

In contrast, the Veteran denied audio or visual hallucinations during outpatient treatment in July 2004.  The Veteran reported that he did not like to be around people anymore because he did not trust his judgment of them.  Thought processes were also noted to be sluggish while insight and judgment were described as fair.  A GAF score of 42 was again assigned.  In August 2004, the Veteran reported that his mood was okay as long as people left him alone.  However, he was becoming quite irritable with people and just wanted to be left alone.  His interest in activities was down and he was continuing to have panic attacks associated with nightmares.  The Veteran reported homicidal thoughts when people came to his house and bothered him, but he indicated he would never act on these thoughts as a friend of his killed somebody and subsequently committed suicide due to the guilt.  A GAF score of 50 was assigned at this time.  

According to a treatment record prepared in October 2004, the Veteran left his home and was living in his truck at a rustic campground.  The Veteran indicated that people had been driving him crazy coming to his house so he felt it was better just to leave.  He later returned to his home because of rain and indicated that his panic attacks were getting worse, with memory problems, fleeting thoughts of suicide without any plan, and increased flashbacks and bad dreams.  The Veteran reported visual hallucinations at times and the evaluating social worker concluded that thought processes were slow, insight and judgment were fair and memory was impaired in the short term.  The examiner assigned a GAF score of 38 and noted that the Veteran had spent the last month in the woods alone.  

Another October 2004 outpatient record reveals that the Veteran was complaining of one to two panic attacks per day.  Sleep was still a problem and he complained that his medication made him sleep almost 48 hours.  The Veteran denied suicidal thoughts or attempts, as well as homicidal ideations or hallucinations.  His thought processes were found to be logical, and his judgment and insight were noted to be fair.  The Veteran reported that he had been very isolative over the past 5 to 6 weeks and he did not want to be around anyone.  A GAF score of 35 was assigned at this time.  

According to a January 2005 psychiatric note, the Veteran was suffering from feelings of rejection from his children.  He also reported that some of his neighbors were driving him crazy.  He was noted to have continued nightmares and feelings of depression and anxiety.  Examination revealed that he did not suffer from suicidal or homicidal ideations, hallucinations or delusions.  Thought processes were described as logical and the Veteran's insight and judgment were found to be fair.  The Veteran's memory was also intact.  A GAF score of 40 was assigned at this time.  

The Veteran was seen for follow-up treatment in February 2005.  The Veteran was noted to still be suffering from nightmares and depression.  However, his thought processes were again found to be normal, as were his speech, judgment and insight.  The Veteran also denied suicidal or homicidal ideations or hallucinations.  A GAF score of 60 was assigned at this time, which represents moderate difficulty in social, occupational, or school functioning.  A March 2005 outpatient treatment record notes that the Veteran had a strong desire to hurt a man he held responsible for his friend killing himself, but the Veteran denied any actual plan or intent.  

In April 2005, the Veteran underwent a Social and Industrial Survey examination.  The examination was performed by a social worker who reported interviewing the Veteran, reviewing his VA medical record, and reviewing his claims file.  The social worker concluded that the Veteran had impaired social functioning.  It was noted that while the Veteran had no girlfriend at this time, he did have a couple of friends, but he tended to withdraw to his trailer and shun others.  It was noted that the Veteran accepted these friends when they came to his house, but he did not independently seek out their company.  The social worker also concluded that the Veteran exhibited considerable confusion during the interview, that he was unable to order his thoughts, and his responses were described as desultory.  The Veteran also became noticeably agitated on several occasions during the interview.  

The social worker further opined that the Veteran was unable to continue working due to his PTSD symptoms.  The Veteran had previously worked as a boat mechanic, but his continuous exposure to water reportedly caused disturbing memories of his military service.  The Veteran also felt that he could no longer work because his emotional makeup caused him to be very unyielding and unpredictable.  The social worker concluded that the Veteran's current level of disability was not reflected by his 50 percent disability rating.  The social worker opined that the Veteran's attitudes were so adversely affected that they resulted in virtual isolation in the community.  Furthermore, the Veteran's symptomatology was felt to be totally incapacitating, bordering on a gross repudiation of reality with disturbed thoughts and behaviors.  As such, the social worker felt the Veteran was unable to obtain or retain employment.  

The Veteran was afforded another VA examination for his PTSD in May 2005.  The Veteran reported that he lived by himself by the lake with his dog.  He reported that he had a limited social support network, stating that he preferred to "stay to himself."  He noted having a "couple buddies" that were disabled Vietnam veterans, as well as maintaining a close relationship with his 3 children.  He also reported that he preferred to avoid daily living activities that would involve social interaction or require initiative and motivation.  The Veteran also reported homicidal thoughts and intent toward his neighbor during the past year.  

Examination revealed the Veteran to be clean and neatly groomed.  Speech was unremarkable and his attitude was cooperative and relaxed.  His affect was deemed to be constricted and his mood to be good.  He was oriented in all spheres, and his thought process and content were unremarkable with no delusions.  Judgment was found to be impaired, however, and he only partially understood that he had a problem.  The Veteran also described disturbed sleep patterns and experiencing episodes of panic two to four times per week.  He indicated that his longest panic attack had lasted for 25 minutes.  The examiner concluded that the Veteran had fair impulse control with no episodes of violence.  Also, while the Veteran endorsed suicidal ideation in the past, he denied experiencing current ideation, plan or intent.  Finally, testing revealed the Veteran's memory to be normal.  The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 55.  The examiner also diagnosed a history of alcohol dependence which the examiner felt was secondary to his PTSD.  

The examiner noted that the Veteran was unemployed and that the Veteran reported that he stopped working on boats because he could not be near the water without experiencing PTSD symptomatology.  He also described disagreements with employers and co-workers in the past due to aggression and drinking to intoxication while on the job.  The examiner noted that the Veteran's history of interpersonal difficulties and decreased productivity and efficiency appeared to be direct manifestations of his PTSD.  The examiner concluded that the Veteran's PTSD resulted in severe and frequent impairment on his work, family and other relationships.  

Since the above examination, the Veteran has continued to seek outpatient treatment with VA for his PTSD.  According to an April 2008 mental health note, the Veteran was suffering from increased nightmares and panic attacks.  The Veteran again reported wanting to hurt his neighbor, but he said he knew he could not.  The Veteran denied suicidal or homicidal ideations, hallucinations or delusions.  His thought process was logical and his judgment and insight were found to be fair.  The Veteran reported being a little more sociable and socializing with people maybe once per week.  The examining social worker assigned a GAF score of 40.  

The Veteran exhibited similar symptoms during outpatient treatment in March 2009.  However, the Veteran reported debating whether to kill himself with a gun after getting drunk one night.  A GAF score of 45 was assigned.  A January 2009 record confirms that the Veteran endorsed suicidal thoughts a couple of weeks earlier.  A May 2009 mental health note describes the Veteran's thoughts as "dark."  Specifically, the Veteran described thinking that the game warden needed to be shot for giving his son a ticket.  A GAF score of 45 was assigned at this time.  A June 2009 VA mental health note indicates that the Veteran reported being more irritated and getting into fights recently.  However, it was noted that the Veteran was independent in his activities of daily living and that he was gardening and enjoyed working on his property.  A GAF score of 55 was assigned.  

The record also contains a mental health note from August 2009.  The Veteran reported that he did not have any relationships in which he had not been betrayed.  The Veteran described an incident in which his best friend talked about something he had told him in confidence.  His thought processes were slow, and his judgment and insight were described as fair to poor.  There was no present suicidal ideation.  A GAF score of 40 was assigned at this time.  

The record also contains a letter prepared by the Veteran's VA social worker dated August 2009.  The social worker indicated that she had treated the Veteran since December 2002.  It was noted that during this time, the Veteran exhibited physical and verbal aggression towards others, including his children, their mother and his neighbors.  It was also noted that the Veteran threatened to kill the boyfriend of the mother of his two youngest children.  The Veteran reported living in a trailer where he grew vegetables to sell.  The Veteran's relationships were described as "superficial" at best.  He did indicate having a friend that lived down the road from him, but he did not trust him to keep things to himself.  The social worker indicated that the Veteran continued to suffer from depression and suicidal thoughts, but the Veteran reported that he would never act on these thoughts out of love for his children.  The social worker concluded that the Veteran was paranoid, abrasive and anxious, with poor to fair concentration and judgment.  The Veteran was also noted to have problems with his short-term memory.  The social worker opined that the Veteran was not mentally capable of holding down a full-time position due to his attitude toward authority figures, concentration and memory problems, paranoia, depression, panic attacks (which were found to be of lesser frequency due to medication), and his physical problems.  

The record also contains a letter dated December 2009 and prepared by a private psychiatrist with the initials M.L.C.  Dr. C concluded that there was no question that, from a review of the medical record and an interview with the Veteran, that his psychiatric illnesses are severe and incapacitating, and had been since at least February 2000.  The examiner was of the opinion that the Veteran was unemployable due to instances of physical aggression, a complete dysfunctionality within the workplace and a complete lack of capacity to function in any occupational setting.  The examiner concluded that the Veteran was cooperative and appropriate during the interview and that his speech was normal in rate, tone and volume.  The Veteran's thought process was noted to be tangential and circumstantial, rambling from topic to topic.  The Veteran reported passive suicidal ideation with the intermittent formulation of a plan, but there was no formulation at the time of the interview.  The examiner also found evidence of intermittent homicidal ideation, which was also not active during the interview.  There was no evidence of any psychosis, delusion, or bizarre thinking, but there was evidence of paranoid thought.  

The psychiatrist diagnosed the Veteran with chronic and severe PTSD.  Diagnoses of polysubstance abuse, in sustained remission, and alcohol abuse, in partial remission, were assigned as well, and noted to be secondary to the Veteran's PTSD.  The examiner opined that the Veteran had intense psychological distress with any exposure to internal or external cues, that he had feelings of detachment and that he had an extremely restricted range of affect secondary to PTSD.  He also suffered from significant hyperarousal with difficulty falling or staying asleep, outbursts of anger, overt and severe violence, difficulty concentrating and difficulty functioning in any aspect of his day-to-day life.  The psychiatrist concluded that this disorder was completely disabling to the Veteran for an extended period of time, beginning immediately after his active duty service and becoming profoundly disabling by February 2000.  The psychiatrist concluded that the Veteran was unemployable as a result of his PTSD as of February 2000.  He also opined that the Veteran was unable to engage in appropriate relationships and even simple social situations.  A GAF score of 30 was assigned at this time.  

Analysis - Increased Disability Evaluation for PTSD

Having reconsidered all of the above evidence, the Board concludes that the Veteran is entitled to an initial disability evaluation of 70 percent for his service-connected PTSD.  As already noted, a higher disability of 70 percent is warranted when there is evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A March 2000 record reveals that the Veteran was suffering from decreased motivation and concentration with increased depressed feelings.  The Veteran also described increased isolation, withdrawal and irritation over benign issues.  The Veteran reported being unemployed since 1991 and he felt he could not work or socialize because of problems getting along with others.  Episodic violence and self-isolation were again noted in July 2000, as well as a lack of motivation to work.  The Veteran also reported homicidal ideations on a number of occasions since filing his appeal, as well as passive thoughts of suicide.  The Veteran has also repeatedly described a desire to isolate himself from others, and the record reflects that the Veteran lives alone in a trailer in the woods to further his isolation.  He has also endorsed hallucinations in the past, although he has also denied these on a number of occasions.  The May 2004 VA examiner also concluded that the Veteran's social and interpersonal relationships were poor.  An October 2004 record also indicates that the Veteran spent the last month in the woods alone to get away from people visiting his home.  

The Board recognizes that the Veteran did live in a mobile home with his girlfriend for a period of time after filing his claim.  However, a February 2003 record reflects that the Veteran's girlfriend had broken up with him because she could no longer handle his negativity and depression.  Therefore, while the Veteran may have had a relationship upon filing his claim, the record reflects that he was not able to maintain an effective relationship with this woman.  Subsequent records confirm that the Veteran continued to self-isolate and that while he has some friends, he is unable to trust any of them, calling into question the effectiveness of their relationships.  The May 2005 VA examiner also opined that the Veteran suffered from severe and frequent impairment in his work, family and other relationships, and the August 2009 social worker described the Veteran's relationships as superficial at best.  Finally, the December 2009 private psychiatrist opined that the Veteran's PTSD had been profoundly disabling since 2000 and that he was unable to engage in appropriate relationships and even simple social situations.  The above evidence suggests that the Veteran suffers from an inability to establish and maintain effective relationships.  

Finally, the record demonstrates that the Veteran has been unemployed throughout the pendency of this claim.  A number of records note that the Veteran lost his job following separation from active duty due to absences from hangovers.  The May 2005 VA examiner opined that the Veteran's history of alcohol dependence was secondary to his service-connected PTSD.  A number of records also note that the Veteran was unable to work due to his problems socializing and his trouble with authority.  An April 2005 social worker opined that the Veteran was unable to obtain or retain employment because his attitudes were so adversely affected that they resulted in virtual isolation in the community.  The May 2005 VA examiner also opined that the Veteran's decreased motivation to work and his decreased efficiency were direct manifestations of his PTSD.  The Veteran's social worker also noted in August 2009 that the Veteran was not mentally capable of holding down a full-time position due to his attitude toward authority figures, problems with concentration and other symptomatology.  Finally, a December 2009 private psychiatrist concluded that the Veteran's PTSD had been severe and incapacitating since at least 2000.  As such, the evidence of record demonstrates that the Veteran has been unemployable as a result of his PTSD since filing his claim.  

As such, taken in its totality, the evidence of record demonstrates that the Veteran suffers from occupational and social impairment with deficiencies in areas such as work, family relations, and mood, due to such symptoms as suicidal ideation, frequent panic attacks and depression, unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130.  An initial disability evaluation of 70 percent is warranted.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to the highest disability evaluation of 100 percent at any time during the pendency of his claim.  A 100 percent disability evaluation requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

A 100 percent disability evaluation requires evidence of total occupational and social impairment.  While the Board concedes that the Veteran has suffered from total occupational impairment, the record demonstrates that he has been able to maintain some degree of social relationships.  As of September 2002, the Veteran was living with his girlfriend and her two children.  While this relationship did not survive, subsequent records reflect that the Veteran has attempted to maintain some contact with his children who in turn visit him on occasion.  The overall effectiveness of this relationship is questionable, as the record reflects the Veteran felt his children feared him in the past and that he had exhibited physical and verbal aggression toward his children.  Nonetheless, a relationship, while strained, has continued to exist.  Furthermore, the Veteran has reported contact with some friends on an occasional basis.  While the Veteran does not tend to trust his friends, this does not change the fact that he has maintained some social relationships, whether effective or not.  As such, the preponderance of the evidence of record demonstrates that a 100 percent disability rating is not warranted at any time during the pendency of this claim, as the Veteran has always been able to maintain at least a degree of social relationships.  

In reaching the above decision, the Board has also considered the varying GAF scores of record.  While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptomatology associated with the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Veteran has been assigned GAF scores of between 30 and at least 55 in this case.  GAF scores ranging from 20 to 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  The evidence of record does not support the assertion that the Veteran acts grossly or inappropriately, or that he is considerably influenced by delusions or hallucinations.  However, the record does reflect that the Veteran has no job and has a limited support group.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  These scores do not appear to fully represent the level of the Veteran's symptomatology, as he has been found to have more than moderate difficulty in social and occupational situations.  Having considered the cited scores, the Board finds that they are appropriately reflected by the 70 percent disability evaluation.  The scores confirm significant impairment, including the lack of a job.  However, the preponderance of the evidence of record continues to reflect that the Veteran has maintained some social relationships, albeit strained, throughout the pendency of his claim.  

The Board has also considered the lay statements provided by the Veteran in support of his claim.  In his December 2003 appeal to the Board, the Veteran indicated that he had not had a job in some 15 years.  He also reported trouble getting along with people.  The Veteran also made numerous lay statements to his treatment providers regarding his strained relationships and his inability to work because of his PTSD.  Having considered these statements, the Board concludes that they support the currently assigned disability evaluation of 70 percent.  However, the Veteran has not asserted that he is totally socially impaired as a result of his PTSD.  He has routinely reflected that some relationship continues to exist between him and his children, as well as a few friends who live in his area.  As such, the Veteran's statements fail to demonstrate that he is entitled to the highest disability evaluation of 100 percent at any time during the pendency of this claim.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected PTSD include significant occupational and social impairment due to symptomatology such as suicidal ideation, panic and impaired impulse control.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This code also allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's PTSD has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that he has frequently been hospitalized because of this disability.  A 70 percent disability evaluation is meant to compensate a Veteran who suffers from occupational and social deficiencies, as demonstrated in this case.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

As a final matter, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, as outlined above, at no time since the grant of service connection has the Veteran's symptomatology resulted in total social impairment.  As such, staged ratings are not warranted.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that an initial disability evaluation of 70 percent is warranted for PTSD.  However, the preponderance of the evidence is against the claim of entitlement to an initial disability evaluation in excess of 70 percent, and as such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to this claim.  The claim of entitlement to an initial disability evaluation of 70 percent for PTSD is granted.  

TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  As outlined in the previous section, the Veteran is service-connected for PTSD and a disability rating of 70 percent has been assigned.  The Veteran is also service-connected for tinnitus (rated as 10 percent disabling) and bilateral hearing loss (rated as 0 percent disabling).  As such, the Veteran meets the percentage requirements laid out in 38 C.F.R. § 3.340.  

As discussed in the previous appeal, the record demonstrates that the Veteran has been unemployed throughout the pendency of this claim.  A number of records note that the Veteran lost his job following separation from active duty due to absences from hangovers.  The May 2005 VA examiner opined that the Veteran's history of alcohol dependence was secondary to his service-connected PTSD.  A number of records also note that the Veteran was unable to work due to his problems socializing and his trouble with authority.  An April 2005 social worker opined that the Veteran was unable to obtain or retain employment because his attitudes were so adversely affected that they resulted in virtual isolation in the community.  The May 2005 VA examiner also opined that the Veteran's decreased motivation to work and his decreased efficiency were direct manifestations of his PTSD.  The Veteran's social worker also noted in August 2009 that the Veteran was not mentally capable of holding down a full-time position due to his attitude toward authority figures, problems with concentration and other symptomatology.  A December 2009 private psychiatrist concluded that the Veteran's PTSD had been severe and incapacitating since at least 2000.  Finally, in his December 2003 appeal to the Board, the Veteran reported that he had no luck in getting a job for the past 15 years.  He reported that he was turned down by more than 12 companies in the past 5 years alone and that he had trouble getting along with people.  As such, the evidence of record demonstrates that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD since filing his claim.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to TDIU benefits prior to August 4, 2009.  See 38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

An initial disability evaluation of 70 percent for service-connected PTSD is granted.  

The claim of entitlement to TDIU benefits prior to August 4, 2009 is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


